DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-12, 14 and 19-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamane et al. (US PG Pub 2018/0298865).
In re Claim 1, Tamane discloses an apparatus comprising:
a database external to a vehicle and configured to store one or more vehicle status parameters of the vehicle and one or more secured space status parameters of a secured space; and
a server-based processor external to the vehicle and operatively coupled 
receive one or more of the one or more vehicle status parameters and one or more of the one or more secured space status parameters;
determine, based on at least one of the one or more vehicle status parameters and at least one of the one or more secured space status parameters, a determination that a user should decide whether the vehicle should start: and

In re Claim 2, Tamane discloses an apparatus of claim 1, wherein the server-based processor is configured to determine whether to shut off the vehicle (Paragraphs [0019]-[0026], [0047]-[0049], [0084]-[0090]). 
In re Claim 3, Tamane discloses an apparatus of claim wherein the  determination that the user should decide whether the vehicle should start is based at least in part on a confidence algorithm (Paragraphs [0019]-[0026], [0047]-[0049], [0084]-[0090]).
In re Claim 6, Tamane discloses an apparatus    of claim    2 wherein    the    server-based processor is configured to determine whether to shut off the vehicle based at least in part on a confidence algorithm (Paragraphs [0019]-[0026], [0047]-[0049], [0084]-[0090]).
In re Claim 7, Tamane discloses an apparatus of claim 6, wherein the server-based processor is configured to use the confidence algorithm to determine whether the vehicle should shut off, whether a user should decide whether the vehicle should shut off, or whether the vehicle should not shut off (Paragraphs [0019]-[0026], [0047]-[0049], [0084]-[0090]).
In re Claim 8, Tamane discloses an apparatus    of claim    7, wherein the    server-based processor is further configured to:
monitor the one or more vehicle status parameters and the one or more secured space status parameters;
send a prompt to a user device in response to the confidence algorithm determining, based on at least one of the one or more vehicle status parameters and at least one of the one or more secured space status parameters, that a user should decide whether the vehicle should shut off; and
cause the vehicle to shut off in response to the confidence algorithm determining, based on at least one of the one or more vehicle status parameters and at least one of the one or more secured space status parameters, that the vehicle should be shut off (Paragraphs [0019]-[0026], [0047]-[0049], [0084]-[0090]).
In re Claim 9, Tamane discloses an vehicle for use in or proximate to a secured space, the vehicle comprising:

one or more electronic control units operatively coupled to the processor and configured to determine vehicle status parameters of the vehicle; and
a communication interface coupled to the processor and configured to send one or more vehicle status parameters of the vehicle to a server external to the vehicle via one or more networks;
wherein the communication interface is further configured to receive a second command subsequent to the first command, the second command based on a determination by the server that a user should decide whether to start the vehicle based on at least one of the one or more vehicle status parameters and at least one secured space status parameter of the secured space, the second command corresponding to a user override input at a user device responsive to a user override prompt received at the user device from the server; and
wherein the processor is further configured to start the vehicle based on receipt by the communication interface of the second command (Paragraphs [0019]-[0026], [0047]-[0049], [0084]-[0090]).
In re Claim 10, Tamane discloses an vehicle of claim 9 wherein the processor is further configured to buffer the first command and to start the vehicle in response to receiving the second command (Paragraphs [0019]-[0026], [0047]-[0049], [0084]-[0090]).
In re Claim 11, Tamane discloses an vehicle of claim 9 wherein the processor is further configured to buffer the first command for a period of time and to start the vehicle in response to receiving the second command before the period of time passes (Paragraphs [0019]-[0026], [0047]-[0049], [0084]-[0090]).
In re Claim 12, Tamane discloses an vehicle of claim 9, wherein the second command is determined based at least in part on a confidence algorithm (Paragraphs [0019]-[0026], [0047]-[0049], [0084]-[0090]).
In re Claim 14, Tamane discloses an vehicle of claim 12 wherein the communication interface is further configured to receive the second command from the user device upon the confidence algorithm determining that the user should decide whether to start the vehicle (Paragraphs [0019]-[0026], [0047]-[0049], [0084]-[0090]) 

In re Claim 20, Tamane discloses an apparatus of claim 1 wherein the server-based processor is further configured to:
receive an override command from the user device responsive to the override prompt; and
transmit a command to start the vehicle in response to receiving the override command.
In re Claim 21, Tamane discloses an apparatus of claim 1 wherein the override prompt includes at least one reason associated with the determination that the user should decide whether the vehicle should start (Paragraphs [0019]-[0026], [0047]-[0049], [0084]-[0090]).
In re Claim 22, Tamane discloses an apparatus of claim 21 wherein the at least one reason includes at least one status parameter indicative of at least one of the vehicle status parameters and the secured space status parameters (Paragraphs [0019]-[0026], [0047]-[0049], [0084]-[0090]).
In re Claim 23, Tamane discloses an apparatus of claim 21 wherein the override prompt further includes at least one user-selectable feedback indication associated with the at least one reason (Paragraphs [0019]-[0026], [0047]-[0049], [0084]-[0090]).
In re Claim 24, Tamane discloses an apparatus of claim 23 wherein the server-based processor is configured to adjust a confidence algorithm based at least in part on receiving a response to the least one user-selectable feedback indication from the user device (Paragraphs [0019]-[0026], [0047]-[0049], [0084]-[0090]).
In re Claim 25, Tamane discloses an vehicle of claim 9 wherein the communication interface is configured to receive the second command from the server or from the user device (Paragraphs [0019]-[0026], [0047]-[0049], [0084]-[0090]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hosey (US PG Pub 2014/0343788).
In re Claim 15 Hosey discloses a vehicle for use in or proximate to a secured space, the vehicle comprising:
a processor and
a communication interface configured to receive a shut off command from the server while the vehicle is in the started state, the shut off command based at least in part on the one or more vehicle status parameters and at least one secured space status parameter of the secured space, wherein the shut off command is determined based at least in part on a confidence algorithm, and wherein the confidence algorithm is configured to determine whether the vehicle should be shut off, whether a user should decide whether the vehicle should be shut off, or whether the vehicle should not be shut off (see abstract and Paragraphs [0003], [0024]-[0027]).
The examiner notes that Hosey does not explicitly disclose the processor being configured to send, via one or more networks, one or more vehicle status parameters of the vehicle to a server external to the vehicle while the vehicle is in a started state
However an external server in communication with a vehicle that controls automatic stopping and starting is well known within the art and would have been obvious to one having ordinary skill in order to control a fleet of vehicles from a distance.
In re claim 18, Hosey discloses a vehicle of claims 15 wherein the communication interface is further configured to:

receive the shut off command from the server upon the confidence algorithm determining that the vehicle should be shut off (see abstract and Paragraphs [0003], [0024]-[0027]).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIZO BINDA VILAKAZI whose telephone number is (571)270-3926.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747